DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "3, 10, 11, 15" and “11, 15, 16 " have both been used to designate same element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
No new drawings have been submitted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin [WO 2013/087790].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over [WO 2013/087790] in view of  Jeremy [WO 2015/169886].

Regarding claim 1-12:  Martin discloses a robot unit (fig 1) for a technical apparatus, the robot unit comprising: a base (2) connecting the robot unit (the robot palm) to the technical apparatus;
a first member (12), which is pivot-mounted on the base; and a second member (plurality of members 12), which is pivot-mounted on the base (see fig 1) or the first member, wherein the first member (12) and the second member (12) are each movable in one direction  relative to a degree of freedom by a separate actuators (24, 44) assigned to each respective member 
wherein the actuators (24, 36, 44) are configured to move the first member (12) and the second member (12) in the same degree of freedom respectively in the same direction.
a further member; wherein (the tumbs 12, see fig 1), all members (3) are movable only in common by the counter actuator device (6).
wherein the actuators (26, 36, 44) are configured to move the members (12) in such a way that a first bending angle between the first member (12) and the base (palm) and a second bending angle between the second member (12) and the first member or the base are both decreased (see fig 1).
each member (12) comprises a respective actuator (11, see fig 1), and for each of the degrees of freedom only a single counter actuator device is present for the respective common movement of all the members.
the robot unit multiple fingers (14), each arranged on the base; and each of the fingers (14) comprises multiple members (12), with a first member (12) and a second member (12) forming identical finger parts of different fingers (14, see fig 1).
all members (12) respectively forming identical finger parts of different fingers (14) are individually movable only in common by the counter actuator device (6) and individually by respective actuators (11).
the counter actuator device (36, 24) comprises an arrangement of two coupled counter actuators (see fig 3).
the actuator (44) and the counter actuator device (24, 36) are connected by respective connection elements to the first member and the second member.
the respective connection elements comprise a cable pull (35).
each connection element (22) comprises a respective elastic element (38).
the actuators (11) and the counter actuator device (24, 36) are configured to move the members with a drive force transmitted by the respective connection elements.
Martin does not explicitly show the first member and the second member are only movable together counter to the direction relative to the degree of freedom and moved by a shared counter actuator device. However Jeremy shows the first member (12) and the second member (13) are only movable together counter to the direction relative to the degree of freedom and moved by a shared counter actuator device (20, see fig 4a).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have controlled the first and the second member by shared actuator to reduce the assembly parts therefore lower the cost.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


    PNG
    media_image1.png
    759
    519
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658